Title: List of Articles Purchased by Fizeaux, Grand &amp; Cie. on Franklin’s Orders: résumé, 26 August 1779
From: Franklin, Benjamin
To: 

<Amsterdam, August 26, 1779: The articles in question, to be purchased in Holland and delivered to Nantes by La Ville de Bordeaux, Capt. Claas, are thirteen in number. Eleven of them call for pharmaceuticals, two for textiles. The pharmaceuticals comprise large quantities of hipoquana root and jalap (both purgatives), sublimated sulphur (fleur de soufre), pannacea mere, opium, two kinds of rhubarb, two kinds of quinine, and refined camphor. The textiles are divided between Osnabrück linen and sail cloth. The total cost, including the extras, amounts to 2810 banco florins.>
